Title: To Benjamin Franklin from Thomas Viny, 13 January 1770
From: Viny, Thomas
To: Franklin, Benjamin


This is the first extant letter from a man with whom Franklin continued to correspond intermittently for years to come. Viny was a carriage-maker in Tenterden, Kent; he and his wife were friends of the Stevensons, and their acquaintance with Franklin went back at least to the autumn of 1768. The subject of this letter, obscured by the fact that a crucial part of it is missing, can be reconstructed at least conjecturally from Franklin’s reply. Mr. and Mrs. Viny had discussed with him their intention to emigrate to America, and he had encouraged them. They had sold part of their estate, presumably to obtain the necessary capital, and only then had belatedly revealed their plan to Thomas’s brother John, whose passionate opposition had led them to reconsider the whole idea. The upshot was that they remained in England.
 
Sir
Tenterden Jany the 13th 1770
I can attribute the respect you have shewn towards me to no other Cause but the Divine and manly Benevolence and Courtesy thats Characteristick of Dr. Franklin; It was this Captivating Disposition that encouraged my Confident address, and its this that stimulates my reverential Esteem. Should I give [in to?] the dictates of my mind, tho’ never so natural, and justly founded, they might Savour of Flattery and must offend so dellicate a Soul. I shall wave this gratefull Contemplation by Informing you, that I have Sold that part of my Estate I mention’d to you and at the same price; as this was managed with the greatest reserve none but my Wife being privy of my Relations, the execution was Conveyd by my Attorney to them, bef[ore we had the opportunity?] of seeing them, this [torn] former hints I had given [torn] This Sir Brought on a most Tender Scene and I own has so sensibly affected me, that I begin to be very diffident of myself, and dare not say that I have Philosophy enough to encounter so passionate a farewell, even with the most fair probabilitys. I am inclin’d to think hardly any thing short of Stubborne persecution can steel my fortitude. However I have not [had yet]? extorted from me a re[straining?] promise, I shall not then relinquish Your assistance so long as you shall think me worthy of it, and hope I shall at least have this [merit?] of retaining and acknowledgeing my obligations with the most ingenuous Temper this will always engage me to be Sir Your Unfained Humble Servant
T Viny
PS I have only Room to express in General Terms my most Sanguine [hopes for?] Success In Your Important Negotiations and Compliments [to Mrs.] Stevenson and Family in which I Include Master T[emple].
 
Addressed: To / Dr. Benjn. Franklin / Craven-Street / Strand
Endorsed: Mr Viny
